Title: Notes on a Cabinet Meeting, 18 February 1804
From: Jefferson, Thomas
To: 




               
                  
                     1804. Feb. 18.
                     Present the 4. Secs. & Atty Genl.
                  
                  
                     
                     it is agreed we shall consider the settlements on the Misipi from Iberville up to our line, as our territory, as to importations and exportations thro’ the Misipi, making Baton rouge a port of delivery. so also as to what shall come thro’ Ponchartrain
                  
                  
                    
                     
                     that the militia of Colour shall be confirmed in their posts, and treated favorably, till a better settled state of things shall permit us to let them neglect themselves.
                  
                  
                     
                     
                     that an intimation shall be given by Claiborne to Morales that his continuance in that territory is not approved by the Government.
                  
                  
                     
                     
                     that the remaining Span. troops shall be desired to withdraw.
                  
                  
                   
                     
                     that Fort Stoddert shall be a port of entry.
                  
                  
                    
                     
                     that Monroe shall be instructed to negociate as to our lines with Spain, & the extention of territory Eastwd. viz. 1. to the Perdido. 2. to Apalachicola. 3. all E. Florida. that according to the greater or less extent he may give of the following equivalents. 1. relinquish our right from the Rio Bravo, Eastwardly towards the Mexican river. 2. stipulate that a band of country of given breadth shall be established between our white settlements, to be unsettled by either party for a term of years. 3. 1,000,000. Dollars
                  
                  
                     
                     as to Stevens’s accounts, opinions seem not to be satisfactorily formed except by mr Gallatin that there is no fund applicable, & mr Madison that the foreign intercourse fund is applicable. with this last I concur.
                  
               
            